UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-31981 ENERTECK CORPORATION (Exact name of Registrant as Specified in its Charter) Delaware 47-0929885 (State or other jurisdiction of incorporation or Identification No.) (I.R.S. Employer organization) 10701 Corporate Drive, Suite 150 Stafford, Texas 77477 (Address of principal executive offices) (Zip Code) (281) 240-1787 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: Common, $.001 par value per share; 31,153,543 outstanding as of August 21, 2017. ENERTECK CORPORATION TABLE OF CONTENTS Page PART I– FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II– OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Default upon Senior Securities. 18 Item 4. Mine Safety Disclosures. 18 Item 5. Other Information. 18 Item 6. Exhibits. 19 SIGNATURES 20 2 PART I –FINANCIAL INFORMATION Item 1. Financial Statements ENERTECK CORPORATION Index to Financial Information Period Ended June 30, 2017 Page Consolidated Financial Statements: Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Operations (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 3 ENERTECK CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2017 December 31, 2016 ASSETS Current assets Cash $ 8,288 $ 6,372 Inventory 138,564 128,746 Receivables - trade, net 16,054 14,890 Employee advances 860 Prepaid expenses 41,199 11,801 Total current assets 204,105 162,669 Intellectual property 150,000 150,000 Website, net of accumulated amortization of $13,824 and $10,551, respectively 18,913 22,187 Property and equipment, net of accumulated depreciation of $364,941 and $364,293, respectively 3,005 1,998 Total assets $ 376,023 $ 336,854 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ 195,487 $ 175,405 Related party notes and advances 2,412,750 2,159,000 Accrued compensation 3,680,775 3,573,985 Accrued interest 1,138,091 1,034,861 Accrued liabilities - other 115,007 95,729 Total current liabilities 7,542,110 7,038,980 Deferred lease liability 9,569 11,148 Total liabilities $ 7,551,679 $ 7,050,128 Commitments and contingencies Stockholders’ Equity (Deficit) Preferred stock, $.001 par value, 100,000,000 shares authorized, none issued - Common stock, $.001 par value, 100,000,000 shares authorized 30,653,543 and 30,653,543 shares issued and outstanding, respectively $ 30,654 $ 30,654 Additional paid-in capital 27,992,038 27,981,469 Accumulated deficit (35,198,348 ) (34,725,397 ) Total stockholders’ equity (deficit) (7,175,656 ) (6,713,274 ) Total liabilities and stockholders’ equity (deficit) $ 376,023 $ 336,854 The accompanying notes are integral part of these consolidated financial statements. 4 Table of Contents ENERTECK CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2017 2016 2017 2016 Revenues $ 87,665 $ 55,909 $ 183,448 $ 89,901 Cost of goods sold 16,069 11,561 25,309 16,495 Gross profit $ 71,596 $ 44,348 $ 158,139 $ 73,406 General and administrative expenses: Wages $ 181,488 $ 200,390 $ 330,284 $ 401,666 Depreciation and amortization 1,871 1,871 3,922 3,779 Stock based compensation 4,251 0 10,568 0 Other selling, general and administrative expenses 102,958 82,014 175,466 163,311 Total expenses $ 290,568 $ 284,275 $ 520,240 $ 568,756 Operating loss $ (218,972 ) $ (239,927 ) $ (362,101 ) $ (495,350 ) Interest income $ 1 $ 1 $ 1 $ 2 Other income (expense) 0 288 (2,214 ) 288 Interest expense (51,972 ) (48,808 ) (108,637 ) (96,598 ) Net Income (loss) $ (270,943 ) $ (288.446 ) $ (472,951 ) $ (591,658 ) Net Loss per Share: Basic and diluted $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) Weighted average shares outstanding: Basic and diluted 30,653,543 30,592,077 30,653,543 30,592,077 The accompanying notes are integral part of these consolidated financial statements. 5 Table of Contents ENERTECK CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended Six Months Ended June 30, June 30, 2017 2016 Net loss $ (472,951 ) $ (591,658 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 3,922 3,779 Common stock issued for services 10,568 0 Changes in operating assets and liabilities: Accounts receivable (1,164 ) 16,236 Inventory (9,817 ) 12,229 Prepaid expenses (29,398 ) (26,017 ) Customer deposits - (24,831 ) Accounts payable 20,082 (9,884 ) Accrued interest payable 103,231 96,599 Accrued liabilities 167,852 240,908 NET CASH FROM OPERATING ACTIVITIES $ (207,675 ) $ (282,639 ) CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures $ (1,659 ) $ (541 ) CASH FROM INVESTING ACTIVITIES $ (1,659 ) $ (541 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of common stock $ - $ 11,453 Proceeds from related party notes and advances 211,250 284,000 CASH FROM FINANCING ACTIVITIES $ 211,250 $ 295,453 NET CHANGE IN CASH AND CASH EQUIVALENTS $ 1,916 $ 12,273 Cash and cash equivalents, beginning of period 6,372 10,025 Cash and cash equivalents, end of period $ 8,288 $ 22,298 Cash paid for: Income tax $ - $ - Interest $ - $ - The accompanying notes are integral part of these consolidated financial statements. 6 Table of Contents ENERTECK CORPORATION AND SUBSIDIARY, NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim condensed consolidated financial statements of EnerTeck Corporation have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in EnerTeck’s Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for fiscal 2016 as reported in the Form 10-K have been omitted. In preparing the accompanying condensed consolidated financial statements, management has made certain estimates and assumptions that affect reported amounts in the condensed consolidated financial statements and disclosures of contingencies. Actual results may differ from those estimates. NOTE 2– INCOME (LOSS) PER COMMON SHARE The basic net income (loss) per common share is computed by dividing the net income (loss) applicable to common stockholders by the weighted average number of common shares outstanding. Diluted net income (loss) per common share is computed by dividing the net income (loss) applicable to common stockholders by the weighted average number of common shares outstanding plus potential dilutive securities. The calculation of diluted weighted-average shares outstanding excludes 6,187,213 shares issuable upon the exercise of outstanding stock options and warrants because their effect would be anti-dilutive. NOTE 3– STOCKHOLDERS' EQUITY During the second quarter of 2016, the Company issued 71,676 shares of common stock to two accredited investors for an aggregate of $21,503 received in a private placement offering of common stock at $0.30 per share. Of such proceeds, $10,050 was received in the fourth quarter of 2015 and $11,453 was received in the first quarter of 2016. The Company issued no additional common stock during the first six months of 2017. NOTE 4 – STOCK WARRANTS AND OPTIONS Stock Warrants During the third quarter of 2016, the Board of Directors extended the term of 3,590,000 warrants with a strike price of $0.60 per share and an additional 100,000 warrants with the strike price of $0.75 per share for an additional five years. In addition to the foregoing, there were 750,000 warrants granted to the Board of Directors in the fourth quarter of 2016. No other warrants were granted or exercised in 2016. Due to the extension of all warrants previously set to expire during 2016, no warrants expired during the year ended December 31, 2016. There were no warrants granted or exercised for the six months ended June 30, 2017. However, 166,667 warrants expired during the six months ended June 30, 2017. 7 Table of Contents Warrants outstanding and exercisable as of June 30, 2017 are as follows: Weighted Exercisable Number of Average Number of Exercise Price Warrants Remaining Life Warrants $ 0.60 3,590,000 4.0 3,590,000 $ 0.75 100,000 4.2 100,000 $ 0.50 546,334 3.0 546,334 $ 0.30 750,000 4.4 750,000 4,986,334 4,986,334 Stock Options In September 2003, shareholders of the Company approved an employee stock option plan (the “2003 Option Plan”) authorizing the issuance of options to purchase up to 1,000,000 shares of common stock. The 2003 Option Plan is intended to give the Company greater ability to attract, retain, and motivate officers, key employees, directors and consultants; and is intended to provide the Company with the ability to provide incentives more directly linked to the success of the Company’s business and increases in shareholder value. During the third quarter of 2013, the board of directors increased the number of shares reserved for issuance under the 2003 Option Plan from 1,000,000 to 1,250,000. During the third quarter of 2016 the Board of Directors extended 225,001 employee options with a strike price of $0.60 per share, which were otherwise due to expire during 2016. In addition, the Board issued an additional 227,510 employee options for calendar years 2015 and 2016 with a strike price of $0.30 per share. In 2016 an additional 150,000 options with a $0.30 strike price were granted as part of a grievance settlement agreement with an employee. The fair value of the $26,921 is to be vested through December 31, 2017 with $7,852 vesting during 2016. The fair value of options extended during 2016 was $1,020,580 at the date of grant and was recognized along with the $46,412 fair value for the newly issued employee options as non-cash compensation for the year ended December 31, 2016. The fair value of these options was estimated using the Black-Scholes Model with the following weighted average assumptions: 2016 Expected dividend yield 0.0 % Expected term 5.0 Expected volatility 201 % Risk-free interest rate 1.07 % Fair value per option $ .17 The expected term of the options represents the estimated period of time until exercise and is based on the Company’s historical experience of similar options, giving consideration to the contractual terms, vesting schedules and expectations of future employee behavior.The expected stock price volatility is based on the historical volatility of our stock. The risk-free interest rate is based on the U.S. Treasury bill rate in effect at the time of grant with an equivalent expected term or life. The Company has not paid dividends in the past and does not currently plan to pay any dividends in the future. 8 Table of Contents Information regarding activity for stock options under our plan is as follows: 2017 2016 Weighted Weighted Average average Number of Exercise Number of exercise shares Price shares price Outstanding at beginning of year 1,200,879 $ .38 823,369 $ .41 Options granted - - 377,510 .30 Options exercised - Options forfeited/expired - Outstanding at end of year 1,200,879 $ .38 1,200,879 $ .38 NOTE 5 – INCOME TAXES The Company estimates its annual effective income tax rate in recording its quarterly provision for income taxes in the various jurisdictions in which it operates. Statutory tax rate changes and other significant or unusual items are recognized as discrete items in the quarter in which they occur. The Company recorded no income tax expense for the six months ended June 30, 2017 because the Company expects to incur a tax loss in the current year. Similarly, no income tax expense was recognized for the six months ended June 30, 2016 for this same reason. The Company had a net deferred tax asset related to federal net operating loss carryforwards of approximately $23 million at June 30, 2017 and December 31, 2016, respectively. The federal net operating loss carryforward will begin to expire in 2023. Realization of the deferred tax asset is dependent, in part, on generating sufficient taxable income prior to expiration of the loss carryforwards. The Company has placed a 100% valuation allowance against the net deferred tax asset because future realization of these assets is not assured. NOTE 6 – RELATED PARTY NOTES AND ADVANCES Notes and Advances On July 7, 2009, the Company entered into a $100,000 unsecured promissory note with an officer, due on demand. Interest is payable at 12% per annum. Also, on December 11, 2009, the Company entered into a $50,000 note with a shareholder/director. Interest is 5% per annum. The principal balance of the note was due on the earlier of December 11, 2013, or upon completion by the Company of equity financing in excess of $1.0 million in gross proceeds. Interest on the loan is payable on the maturity date at the rate of 5% per annum. This note is now overdue for payment. On June 1, 2010, the Company entered into a $50,000 convertible promissory note with a shareholder/director which was due on June 1, 2013 and accrues interest at 8.0% per annum payable at maturity and which may be converted at any time into shares of common stock. The assignment of the conversion feature of the note resulted in a loan discount being recorded. The discount amount of $36,207 was fully amortized over the original thirty-six month term of the debt as additional interest expense. This note is now overdue for payment. On June 1, 2010, the Company entered into $300,000 of convertible promissory notes with a shareholder/director which was due on June 1, 2013 and accrues interest at 8.0% per annum payable at maturity and which may be converted at any time into shares of common stock the number of which is to be determined at that time. This note is now overdue for payment. On July 20, 2010, the Company entered into $400,000 convertible promissory notes with a shareholder/director which was due on July 20, 2013 and accrues interest at 8.0% per annum payable at maturity and which may be converted at any time into shares of common stock. This note is now overdue for payment. 9 Table of Contents On July 20, 2010, the Company entered into a $100,000 convertible promissory note with a shareholder which was due on July 20, 2013 and accrues interest at 8.0% per annum payable at maturity and which may be converted at any time into shares of common stock. This note is now overdue for payment. On December 10, 2010, the Company entered into $150,000 of convertible promissory notes with a shareholder/director which was due on December 10, 2013 and accrues interest at 8.0% per annum payable at maturity and which may be converted at any time into shares of common stock. This note is now overdue for payment. On October 20, 2011, the Company entered into a $70,000 convertible promissory note with a shareholder/director which was due on October 20, 2014 and accrues interest at 8.0% per annum payable at maturity and which may be converted at any time into shares of common stock. This note is now overdue for payment. During 2010, 2011 and 2012,a shareholder/director advanced the Company $100,000, $150,000 and $370,000 respectively. Such advances are due on demand and bear interest at 8%, 8% and 8% per annum respectively. During the second quarter of 2015, $320,000 of the advances during 2012 were converted into 3,173,811 shares of common stock of the Company. During 2013, a shareholder/director advanced the Company $175,000 expected to be applied to stock subscriptions to be issued at a future date. Such advances do not bear interest. During the second quarter of 2015, all of these advances totaling $175,000 were converted into shares of common stock of the Company. During 2014,a shareholder/director advanced the Company $300,000 expected to be applied to stock subscriptions to be issued at a future date. Such advances do not bear interest. During the second quarter of 2015, all of these advances totaling $300,000 were converted into shares of common stock of the Company. During 2015,a shareholder/director contributed $200,000 to the Company expected to be applied to stock subscriptions to be issued at a future date. Such advances do not bear interest. This amount has been recorded as additional notes payable. During 2016,a shareholder/director contributed $430,000 and a second shareholder/director contributed an additional $9,000, respectively, to the Company expected to be applied to stock subscriptions to be issued at a future date. Such advances do not bear interest. These amounts have been recorded as additional notes payable. During the first and second quarters of 2017, such shareholder/director contributed $91,250 and $120,000, respectively, to the Company which is expected to be applied to stock subscriptions to be issued at a future date. It is anticipated that most if not all of the outstanding convertible notes (which by their terms are convertible into shares of common stock at variable conversion ratios set forth therein) and open advances will be converted into shares of common stock in the Company on new terms to be negotiated with such related parties and issued during 2017. Compensation Owed to Officers and Employees As of June 30, 2017 and December 31, 2016, the Company owed approximately $3.7 million and $3.6 million, respectively, to its chief executive officer and other employees of the Company. The CEO and employees agreed to salary deferrals pending available resources to make such payments. Other One of the Company’s shareholders owns 100% of BATL Trading, Inc. and BATL Bioenergy, LLC, which are distributors of EnerBurn. There was no activity with BATL Trading, Inc. during 2017 and 2016. During 2017 and 2016 the Company paid BATL Bioenergy, LLC approximately $79,000 and $-0- to distribute EnerBurn. One of the Company’s shareholders owns 100% of Petro-Chem Industries, Inc., which is a distributor of EnerBurn. During 2017 and 2016 the Company paid Petro-Chem Industries, Inc. approximately $-0- and $83,000 to distribute EnerBurn. One of the Company’s employees owns 15% of EnerTeck Environmental, LLC, which is the owner of the Company’s PEx unit and partners with the Company for the sale and use of the PEx unit for marine purposes only. There was no activity with EnerTeck Environmental, LLC during the first six months of 2017 or during 2016. Several of the Company’s shareholders and employees are distributors of EnerBurn. During 2017 and 2016, the Company paid these individuals approximately $-0- and $16,000 to distribute EnerBurn. 10 Table of Contents NOTE 7– COMMITMENTS AND CONTINGENCIES Office Lease EnerTeck leases office space under a non-cancelable operating lease. Future minimum rentals due under the non-cancelable operating lease with an original maturity of at least one-year are approximately as follow: 2017 $ 54,000 2018 54,000 2019 36,000 Total $ 144,000 This lease provides for a rent-free period as well as increasing rental payments. In accordance with generally accepted accounting principles, rent expense for financial statement purposes is being recognized on a straight-line basis over the lease term. A deferred lease liability arises from the timing difference in the recognition of rent expense and the actual payment of rent. Rent expense for the periods ended June 30, 2017 and 2016 totaled $25,415 and $25,447, respectively. Ability to Continue as a Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. During the six months ended June 30, 2017 and 2016, the Company incurred recurring net losses of approximately $473,000 and $592,000, respectively. Further, most of the Company’s notes payable are overdue and payment may be demanded at any time. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The Company’s continuation as a going concern is contingent upon its ability to obtain additional financing and to generate revenues and cash flow to meet its obligations on a timely basis. The Company has been able to obtain cash in the past through private placements and issuance of promissory notes and believes that these avenues remain available to the Company. Management believes that these financings are probable of occurring and mitigating the substantial doubt raised by our historical operating results and satisfying the Company’s estimated liquidity needs 12 months from the issuance of the financial statements. No assurance can be made that these efforts will be successful. 11 Table of Contents NOTE 8– RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In May 2014, the FASB issued ASU 2014-09, Revenue From Contracts With Customers that introduces a new five-step revenue recognition model in which an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This ASU also requires disclosures sufficient to enable users to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers, including qualitative and quantitative disclosures about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company, after evaluating the new guidance to determine the impact, believes that it will have no impact on its consolidated financial statementsfor the foreseeable future and therefore sees no immediate changes necessary in the way it accounts for the recognition of revenue at this time. In July 2015, the FASB issued ASU 2015-11, “Inventory: Simplifying the Measurement of Inventory”, which simplifies the measurement of inventories valued under most methods. Under this new guidance, inventories valued under these methods would be valued at the lower of cost and net realizable value, with net realizable value defined as the estimated selling price less reasonable costs to sell the inventory. The new guidance is effective prospectively for fiscal periods starting after December 15, 2016 and early adoption is permitted. The Company has adopted this update and there is no material impact on its consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, “Leases (Topic 842),” which requires lessees to recognize most lease liabilities on their balance sheets but recognize the expenses on their income statements in a manner similar to current practice. The update states that a lessee would recognize a lease liability for the obligation to make lease payments and a right-to-use asset for the right to use the underlying asset for the lease term. The update is effective for interim and annual periods beginning after December 15, 2018, and early adoption is permitted. The Company is currently evaluating the impact of this guidance on its consolidated financial statements. On March 30, 2016, the FASB issued ASU 2016-09, “Compensation - Stock Compensation” which simplifies several aspects of the accounting for employee share-based payment transactions for both public and nonpublic entities, including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification in the statement of cash flows. For public business entities, the ASU is effective for annual reporting periods beginning after December 15, 2016, including interim periods within those annual reporting periods. Early adoption will be permitted in any interim or annual period for which financial statements have not yet been issued or have not been made available for issuance. If early adoption is elected, all amendments in the ASU that apply must be adopted in the same period. In addition, if early adoption is elected in an interim period, any adjustments should be reflected as of the beginning of the annual period that includes that interim period. The Company has adopted this update and there is no material impact on its consolidated financial statements. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. NOTE 9 – SUBSEQUENT EVENTS In August 2017, and pursuant to a private offering of the Company’s common stock at a price of $0.20 per share, the Company sold an aggregate of 500,000 shares of common stock at $0.20 per share to two accredited investors and received gross proceeds of $100,000. 12 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following should be read in conjunction with the consolidated financial statements of the Company included elsewhere herein. Forward Looking Statements When used in this report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “intend,” “plans”, and similar expressions are intended to identify forward-looking statements regarding events, conditions and financial trends which may affect our future plans of operations, business strategy, operating results and financial position. Forward looking statements in this report include without limitation statements relating to trends affecting our financial condition or results of operations, our business and growth strategies and our financing plans. Such statements are not guarantees of future performance and are subject to risks and uncertainties and actual results may differ materially from those included within the forward-looking statements as a result of various factors. Such factors include, among other things, general economic conditions; cyclical factors affecting our industry; lack of growth in our industry; our ability to comply with government regulations; a failure to manage our business effectively; our ability to sell products at profitable yet competitive prices; and other risks and factors set forth from time to time in our filings with the Securities and Exchange Commission. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made. We undertake no obligation to publicly release the result of any revision of these forward-looking statements to reflect events or circumstances after the date they are made or to reflect the occurrence of unanticipated events. Executive Overview EnerTeck Corporation (the “Company” or “EnerTeck Parent”), formerly named Gold Bond Mining Company and then Gold Bond Resources, Inc., was incorporated in the State of Washington on July 30, 1935. We acquired EnerTeck Chemical Corp. (“EnerTeck Sub”) as a wholly owned subsidiary on January 9, 2003. As a result of this acquisition, we are now acting as a holding company, with EnerTeck Sub as our primary operating business. Subsequent to this transaction, on November 24, 2003 we changed our domicile from the State of Washington to the State of Delaware and changed our name from Gold Bond Resources, Inc. to EnerTeck Corporation. Unless the context otherwise requires, the terms “we,” “us” or “our” refer to EnerTeck Corporation and its consolidated subsidiary. EnerTeck Sub, our wholly owned operating subsidiary, was incorporated in the State of Texas on November 29, 2000. It was formed for the purpose of commercializing a diesel fuel specific combustion catalyst known as EnerBurn (TM), as well as other combustion enhancement and emission reduction technologies. Nalco/Exxon Energy Chemicals, L.P. (“Nalco/Exxon L.P.”), a joint venture between Nalco Chemical Corporation and Exxon Corporation commercially introduced EnerBurn in 1998. When Nalco/Exxon L.P. went through an ownership change in 2000, our founder, Dwaine Reese, formed EnerTeck Sub. It acquired the EnerBurn trademark and related assets and took over the Nalco/Exxon L.P. relationship with the EnerBurn formulator and blender, and its supplier, Ruby Cat Technology, LLC (“Ruby Cat”). We utilize a sales process that includes detailed proprietary customer fleet monitoring protocols in on-road applications that quantify data and assists in managing certain internal combustion diesel engine operating results while utilizing EnerBurn. Test data prepared by Southwest Research Institute and actual customer usage has indicated that the use of EnerBurn in diesel engines improves fuel economy, lowers smoke, and decreases engine wear and the dangerous emissions of both Nitrogen Oxide (NOx) and microscopic airborne solid matter (particulates). Our principal target markets have included the trucking, heavy construction, maritime shipping, railroad and mining industries, as well as federal, state and international government applications. Each of these industries shares certain common financial characteristics, i.e. (i) diesel fuel represents a disproportionate share of operating costs; and (ii) relatively small operating margins are prevalent. Considering these factors, management believes that the use of EnerBurn and the corresponding derived savings in diesel fuel costs can positively affect the operating margins of its customers while contributing to a cleaner environment. During 2011, we acquired a 40% membership interest in a newly formed entity called EnerTeck Environmental, LLC, which was formed for the purpose of marketing and selling a diesel fuel emission reduction technology with the creators of such specific technology. 13 Table of Contents Results of Operations Revenues We recorded sales revenues of $88,000 and $183,000 for the three months and six months ended June 30, 2017 compared to sales revenues of $56,000 and $90,000 for the three and six months ended June 30, 2016. The increase in revenues for the three and six months ended June 30, 2017 compared to the prior year periods was primarily due to the change in marketing focus as compared to that of the early part of 2016 and in prior years. Testing is either underway or completed with several potential customers and in new areas with existing customers, more sales should occur. It is expected that sales should show increases during the remainder of 2017 and into 2018. Gross Profit Gross profit, defined as revenues less cost of goods sold, was $72,000 or 82% and $158,000 or 86% of sales for the three and six month periods ended June 30, 2017, as compared to $44,000 or 79.3% and $73,000 or 81.7% of sales for the three and six month periods ended June 30, 2016. As our overall volumes increase, we feel confident that there will be an improvement in the gross profit percentage as our manufacturing proficiency continues to improve for our core products. Cost of goods sold was $16,000 and $25,000 for the three and six month periods ended June 30, 2017, which represented 18% and 14% of revenues as compared to was $12,000 and $16,000 for the three and six month periods ended June 30, 2016 which represented 20.7% or 18.3% of revenues. Costs and Expenses Operating expenses were $291,000 for the three months and $520,000 for the six months ended June 30, 2017 as compared to $284,000 for the three months and $569,000 for the six months ended June 30, 2016. Costs and expenses in all periods primarily consisted of payroll, professional fees, rent expense, depreciation expense, amortization expense and other general and administrative expenses. Net Loss We reported a net loss of $271,000 during the three months and $473,000 for the six months ended June 30, 2017, as compared to a net loss of $288,000 for the three months and $592,000 for the six months ended June 30, 2016. We believe that current sales activity will increase for the remainder of the 2017 calendar year due to the success of certain recently completed testing and negotiations for and with new customers. Operations Outlook The fuel additive industry has historically been mired by a myriad of technically dubious products. Prospective customers in all targeted market sectors and geographic locations are primarily concerned about the potential business risks associated with the adoption of any new fuel or engine treatment. Our sales process begins with a proof of performance demonstration that is a thorough analysis of the potential customer, including fleet type, size, and opportunity. This is followed with sales presentations at both the executive level and maintenance level. The majority of our marketing effort since 2005 has been directed at targeting and gaining a foothold in one of several major target areas, including the inland marine diesel market, trucking, heavy construction and mining. Management concedes that sales revenues for the first six months of 2017, 2016, 2015 and several years prior have been considerably less than earlier anticipated. One of the issues we have faced in recent years has been the very long timeline from initial contact to contract signing subsequent to completion of an evaluation. Although we believe that many times in the past we have proven the benefits of EnerBurn, various evaluating companies have opted not to move forward for a variety of reasons which we believe were beyond our control. Nevertheless, at both the Company and distributor level, we have recently completed or are proceeding with evaluations of EnerBurn in many field trials. As we continue to string together a series of positive evaluations in more industries, we should begin to see more business generated from such results. New trials are either in progress or should be commencing shortly. With regard to the distribution of our products, we have engaged two primary distributors to sell our products, EnerGreen Technologies of Australia and Petro-Chem of Houston, Texas. In April 2017, we added a new distributor, Enerburn-Solutions, Inc., whose primary line of business is selling to auto and truck parts distribution companies. Overall, we believe our pipeline of trials is stronger than any time in the Company’s past and we are confident that our recent trial successes will prove to be valuable in bringing new customers online by late 2017 or early 2018. While it remains to be seen if all will be successful, we believe the foregoing will lead to a significant increase in sales. 14 Table of Contents Liquidity and Capital Resources On June 30, 2017, we had working capital deficit of ($7,338,000) and a stockholders’ deficit of ($7,176,000) compared to a working capital deficit of ($6,876,000) and stockholders’ deficit of ($6,713,000) on December 31, 2016. Our continuing deficit levels primarily stem from poor sales. Net cash used in operating activities was $208,000 for the six months ended June 30, 2017, which was primarily due to a net loss of ($473,000), plus inventory of ($10,000) and prepaid expenses of ($29,000), offset by accounts payable of $20,000, accrued interest payable of $103,000 and accrued liabilities of $168,000. Net cash used in operating activities was $283,000 for the six months ended June 30, 2016, which was primarily due to a net loss of ($592,000), plus prepaid expenses of ($26,000), customer deposits of ($25,000) and accounts payable of ($10,000), offset by accounts receivable of $16,000, inventory of $12,000, accrued interest payable of $97,000 and accrued liabilities of $241,000. Cash used in investing activities was $2,000 for the six months ended June 30, 2017 as compared to $500 for the six month period ended June 30, 2016. Cash provided by financing activities was $211,000 for the six months ended June 30, 2017 which was comprised of $211,000 from proceeds from related party notes and advances as compared to cash provided by financing activities of $295,000 for six months ended June 30, 2016 which was comprised of proceeds from sales of stock of $11,000 and $284,000 from related party note payable and advances. In the past, we have been able to finance our operations primarily from related party notes and advances. To date, sales have not been adequate to finance our operations without additional financing. During 2017 to date and in 2016, financing activities provided $211,000 and $295,000, respectively, for working capital from the proceeds from sales of common stock, loans and other advances. We anticipate, based on currently proposed plans and assumptions relating to our operations, that in addition to our current cash and cash equivalents together with projected cash flows from operations and projected revenues we will require additional investment to satisfy our contemplated cash requirements for the next 12 months. No assurance can be made that we will be able to obtain such investment on terms acceptable to us or at all. We anticipate that our costs and expenses over the next 12 months will be approximately $1.5 million. Our continuation as a going concern is contingent upon our ability to obtain additional financing and to generate revenues and cash flow to meet our obligations on a timely basis. As mentioned above, management acknowledges that sales revenues have been considerably less than earlier anticipated. This was primarily due to a combination of circumstances which have been corrected or are in the process of being corrected and therefore should not reoccur in the future and the general state of the economy. Management expects that sales should show increases in the later part of 2017 and into 2018. No assurances can be made that we will be able to obtain required financial on terms acceptable to us or at all. Our contemplated cash requirements beyond 2017 will depend primarily upon level of sales of our products, inventory levels, product development, sales and marketing expenditures and capital expenditures. Due to our lack of meaningful revenues, we have been forced to finance our operations primarily from capital which has been raised from third parties and promissory notes and advances from related parties. As of June 30, 2017, such loans and advances from related parties total $2,413,000 as compared to $2,159,000 on December 31, 2016. Many of these loans are past due and certain others are due on demand. The Company does not expect any of such related parties to demand payment until the Company has adequate resources to pay back such loans and advances, there can be no assurance that such will be the case. This debt presents a significant risk to the Company in that in the event any of such related parties demand payment, the Company may not have the necessary cash to meet such payment obligations, or if it does, such payments may draw significantly on the Company’s cash position. Any of such events will likely have a materially detrimental effect on the Company. The related party, who is a principal shareholder and director of the Company and has advanced most of the funds to date, has expressed his interest in converting the majority of his remaining loans to common stock at some point in the future, although there can be no assurance that such will be completed on terms acceptable to the Company. Inflation has not significantly impacted the Company’s operations. 15 Table of Contents Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, and results of operations, liquidity or capital expenditures. Significant Accounting Policies Stock Options and Warrants Effective January 1, 2006, the Company began recording compensation expense associated with stock options and other forms of equity compensation in accordance with FASB ASC 718, Stock Compensation. Recently Issued Accounting Pronouncements In May 2014, the FASB issued ASU 2014-09, Revenue From Contracts With Customers that introduces a new five-step revenue recognition model in which an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This ASU also requires disclosures sufficient to enable users to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers, including qualitative and quantitative disclosures about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. This standard is effective for fiscal years beginning after December 15, 2017, including interim periods within that reporting period. The Company recognizes revenue at the point that an actual shipment is made to an outside customer, based on the customer’s purchase order. The Company, after evaluating the new guidance, has determined that it in no way affects the way the Company recognize revenues and that it will have no impact on its consolidated financial statementsfor the foreseeable future. In July 2015, the FASB issued ASU 2015-11, “Inventory: Simplifying the Measurement of Inventory”, which simplifies the measurement of inventories valued under most methods. Under this new guidance, inventories valued under these methods would be valued at the lower of cost and net realizable value, with net realizable value defined as the estimated selling price less reasonable costs to sell the inventory. The new guidance is effective prospectively for fiscal periods starting after December 15, 2016 and early adoption is permitted. The Company has adopted this update and there is no material impact on its consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, “Leases (Topic 842),” which requires lessees to recognize most lease liabilities on their balance sheets but recognize the expenses on their income statements in a manner similar to current practice. The update states that a lessee would recognize a lease liability for the obligation to make lease payments and a right-to-use asset for the right to use the underlying asset for the lease term. The update is effective for interim and annual periods beginning after December 15, 2018, and early adoption is permitted. The Company is currently evaluating the impact of this guidance on its consolidated financial statements. 16 Table of Contents On March 30, 2016, the FASB issued ASU 2016-09, “Compensation - Stock Compensation” which simplifies several aspects of the accounting for employee share-based payment transactions for both public and nonpublic entities, including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification in the statement of cash flows. For public business entities, the ASU is effective for annual reporting periods beginning after December 15, 2016, including interim periods within those annual reporting periods. Early adoption will be permitted in any interim or annual period for which financial statements have not yet been issued or have not been made available for issuance. If early adoption is elected, all amendments in the ASU that apply must be adopted in the same period. In addition, if early adoption is elected in an interim period, any adjustments should be reflected as of the beginning of the annual period that includes that interim period. The Company has adopted this update and there is no material impact on its consolidated financial statements. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. Item 3. Quantitative and Qualitative Disclosures about Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 4. Controls and Procedures. Under the supervision and with the participation of our management, including the Chief Executive Officer and Chief Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act) as of the end of the period covered by this report. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that, as of June 30, 2017, these disclosure controls and procedures were effective to ensure that all information required to be disclosed by us in the reports that we file or submit under the Exchange Act is: (i) recorded, processed, summarized and reported, within the time periods specified in the Commission’s rule and forms; and (ii) accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. There have been no material changes in internal control over financial reporting that occurred during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect the Company’s internal control over financial reporting. 17 Table of Contents PART II– OTHER INFORMATION Item 1. Legal Proceedings. The Company is not currently a party to any pending material legal proceeding nor is it aware of any proceeding contemplated by any individual, company, entity or governmental authority involving the Company. Item 1A. Risk Factors. Not required. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. 18 Table of Contents Item 6. Exhibits. 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rules 13a-14 and 15d-14 of the Exchange Act) 31.2 Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rules 13a-14 and 15d-14 of the Exchange Act) 32.1 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) 101 The following financial information from our Quarterly Report on Form 10-Q for the quarter ended June 30, 2017 formatted in Extensible Business Reporting Language (XBRL): (i)the Consolidated Balance Sheets, (ii) the Consolidated Statements of Operations, (iii) the Consolidated Statements of Cash Flows, and (iv) Notes to Consolidated Financial Statements 19 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. ENERTECK CORPORATION (Registrant) Dated: August 21, 2017 By: /s/ Gary B. Aman Gary B. Aman President and Acting Chief Executive Officer (Principal Executive Officer) Dated: August 21, 2017 By: /s/ Richard B. Dicks Richard B. Dicks Chief Financial Officer (Principal Financial Officer) 20
